 In the Matter of CONSUDIERS COOPERATIVE REFINERYASSOCIATIONandOIL WORKERS INTERNATIONALUNION, C. I. O.Case No. 16-C-1200.-Decided May 12, 1948Mr. Glenn L. Moller,for the Board.Cantey,Hanger, McMahon, McKnight & Johnson,byMr. J. A.,Gooch,of Fort Worth, Tex., for the respondent.Mr. Charles A. Partin,International Representative, of Dallas, Tex.,andMr. F. H. Mitchell,International Representative, of Pecos, Tex.,for the Union.DECISIONANDORDEROn May 20, 1947, Trial Examiner Charles E. Persons issued hisIntermediate Report in the above-entitled proceeding, finding that therespondent had engaged in and was engaging in certain unfair laborpractices 1 and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe respondent had not engaged in certain other alleged unfair laborpractices and recommended that the complaint be dismissed with re-spect to such allegations.Thereafter, the respondent filed exceptionsto the Intermediate Report and counsel for the Board filed an opposingbrief.The Board 2 has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed. The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions, the opposing brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner insofar as they are consistent with thefindings, conclusions, and order hereinafter set forth.2Those provisions of Section 8 (1), (3), and (5) of the NationalLabor Relations Act,which the Trial Examiner found were violated,are continued in Section 8 (a) (1), (3), and(5) of the Act,as amendedby the Labor ManagementRelationsAct, 1947.2Pursuantto the provisions of Section 3 (b) of theAct, as amended,the Board has dele-gated its powers in connectionwith thiscaseto a three-man panel consisting of the under-signed Board Members [Houston,Reyncids,and Gray].77 N. L. R. B., No. 91.528 CONSUMERS COOPERATIVE REFINERY ASSOCIATION5291.The Trial Examiner found that the respondent discriminatorilydischarged Whitener because of his union activity.Although the mat-ter is not entirely free from doubt, we, however, are not convincedthat the preponderance of the evidence establishes that the respondentwas motivated in its action by anti-union considerations.As indicatedin the Intermediate Report, the Trial Examiner, in finding discrimina-tion, relied largely upon testimony that Foreman Tingle, not Whitener,mishandled the Perco unit which created the highly dangerous condi-tions in the refinery.Concededly, this alleged misconduct precipitatedthe discharge.Although in the normal pretext situation, the absence or proof ofthemisconduct which is ascribed as the reason for a discharge isusually persuasive evidence of discriminatory motivation, we are un-able, because of the particular facts and circumstances of this case, toattach the same significance to this evidence, as did the Trial Ex-aminer.The record discloses that Superintendent Gillum dischargedWhitener on information received from Foreman Tingle, in the courseof Gillum's investigation of the occurrence in question, that Whitenerwas responsible for the resultant dangerous conditions.Whether Fore-man Tingle, to whom apparently the Union was a matter of indif-ference,was not entirely truthful because of his self-interest inavoiding responsibility for the consequences of his acts while in chargeof the Perco unit is not relevant here.The important fact is thatSuperintendent Gillum acted upon this information, which he hadno reason to disbelieve, particularly as it came from a supervisor whowas entrusted with supervision over the entire refinery at the timeof the occurrence. Indeed, Gillum's readiness to accept his foreman'sversion of the incident is understandable in view of the fact that onlya month before Manager Denton, in Gillum's presence, had admon-ishedWhitener for his acknowledged responsibility for a costlyfurnace explosion.The respondent urges that this latter incidententered into its decision to terminate Whitener's employment. In thesecircumstances, we are unable to find to the contrary.That it was the respondent's belief that Whitener was unreliablefrom a safety standpoint, however baseless the belief might be, andnot his union leadership, which motivated his discharge, is furtherindicated by the leniency the respondent had displayed to Whitenera month before, despite his admitted responsibility for the furnaceexplosion.Had the respondent been desirous of ridding itself ofWhitener, whose union activity concededly had long been well knownto the respondent and apparently had not varied much during thisperiod, it could have seized upon this opportunity to do so. Instead, 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe respondent merely closed the incident, as the Trial Examinerfound, with an admonition and a safety lecture.Finally, unlike the Trial Examiner, we are unable, in the light ofthe entire record, to view Superintendent Gillum's expressions ofhostility to the Union mentioned in the Intermediate Report as per-suasive evidence of discriminatory motivation.Many of these remarksare clearly privileged expressions of opinion under Section 8 (c) ofthe amended Act. Other statements of Gillum, we find, are too remotein time to have any probative value in ascertaining the underlyingreason for Whitener's discharge.Thus, the record discloses that Gil-'lum's remarks to Foreman Hurley that he desired to get rid of Unionadherents were made a year before the discharge, and his statementtoHurley that he "missed" his chance to fire Whitener for cokingup the furnace was made about 4 or 5 months before the discharge.3Moreover, the fact that the respondent did not seize upon Whitener'sadmitted responsibility for the furnace explosion to terminate his em-ployment negatives an inference that the respondent was actuallypredisposed to penalize Union adherents for their union activity. Thisconclusion is further supported by credited testimony that, althoughGillum intimated to Foreman Hurley and employee Rainey, also abouta year before Whitener's discharge, that their Union membershipmight prejudice their prospects for advancement, they neverthelessreceived promotions, notwithstanding their announced intentions toGillum to maintain their Union membership .4We accordingly find, contrary to the Trial Examiner, that the re-spondent by its foregoing conduct did not discriminate againstWhitener in violation of Section 8 (3) and (1) of the Act.'We shalltherefore dismiss the complaint in these respects.2.We agree with the Trial Examiner that the respondent violatedSection 8 (5) and (1) of the Act by refusing to bargain collectively,We find that the latter statement was made about 4 or 5 months before whitener sdischarge and not,as the Intermediate Report indicates,about 1 month before the dischargeAlthough the question asked of Foreman Hurley at the hearing incorporated the date ofthis statement as about 1 month before the discharge,Whitenercredibly testified to acoking incident which occurred about 4 or 5 months before his discharge,while Supeuu-tendent Gillum testifiedthat lierecalled such an incident in December 19444As further evidence of discrimination,the Trial Examiner relies on employee Roreon'stestimony that at an undisclosed date he overheard Superintendent Gillum tell employeeRice that lie was going to get i and of Whitener,the leader of the CIOHowever,in N iew ofthe persuasive eiidence discussed above negativing a disposition on the respondent's partto penalize Union adherents and the fact that the remark is not associated in point of timewithWhitener'sdischarge,we are unable to attach any probative Nalue to Rosson'stestimonyUnder the particular circumstances of this case,we also do not agree with the TrialExaminers finding that the respondent independently violated Section 8 (1) of the ActTho statements to Foreman Hurley having been made privately to a supervisory employee,do not constitute interference,restraint,and coercion,within the meaning of Section 8 (1)of theActAlsowe are unable to attach any probative weight to Rosson's testimony or tothe remark to Rainey in view of all the circumstances disclosed in the record. CONSUMERS COOPERATIVE REFINERY' ASSOCIATION.531with the Union as the statutory bargaining representative of its em-ployees in an appropriate unit.As fully discussed in the Intermedi-ate Report, the unlawful conduct consisted of its refusal to recognizeand resume negotiations with the Union near the close of the certificateyear, although the Union had enjoyed the benefits of its certificationfor only about 21/2 months; its unilateral action in granting threewage increases and vacation privileges and changing other conditionsof employment during the pendency and after the termination of theWar Labor Board proceedings; and its later dealings with a non-union employee committee, following which it granted certain pur-chase privileges to the employees and adopted a bonus plan withoutconsulting the Union.Particularly impressive as evidence of the re-spondent's bad faith is the fact that it unilaterally granted the firstwage increase and vacation privileges on or about August 27, 1945,6less than 7 months after the Union's certification, although at theearlier panel hearing before the War Labor Board, it had strenuouslyobjected to the granting of vacation privileges and the parties hadbeen in disagreement with respect to wage rates and classifications,and although the respondent in its previous "Comments on PanelHearing" stated that it was "desirous of complying" with the Panel'srecommendation that the parties negotiate further concerning wagerates and classifications.The respondent repeated this techniquewhen it granted a second wage increase on November 13, 1945, about9 months after the Union's certification, without consulting the Union,despite the fact that it had previously rejected the Union's request toresume discussion of wage rates as directed by the Regional War LaborBoard, and after the respondent had also stated in its petition for re-view of the Regional War Labor Board's directive order of September28, 1945, that it was prepared to do so.3.The general appropriateness of the bargaining unit herein was-stipulated by the parties in the prior Agreement for Consent Election.The propriety of this unit has not been questioned in the presentproceeding.W, note, however, that the unit includes "plant protec-tion employees' whose exclusion is now required under Section 9 (b)(3) of the amended Act. Inasmuch as it appears from the record thatthe respondent does not have a so-called plant protection job classifica-tion but employs watchmen, we shall amend the unit so as also toexclude therefrom watchmen who, we assume, in the absence of evi-dence to the contrary, perform the normal duties of guards as de-The Tiial Examiner fixed the initial date of the respondent's refusal to bargain asSeptember 2, 1945,when the first wage increase and vacation privileges became effectiveHowever, the record shows, and we find, that this unilateral action was taken on of aboutAugust 27, 1945We accordingly find that the respondent has unlawfully refused tobargain with the Union since on or about August 27, 1945 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDfined in Section 9 (b) (3) of the amended Act.'We also find that theUnion's majority status as established by the election is not affected bythe foregoing exclusions or by the respondent's refusal to bargain asfound herein.REMEDYWe have found that the respondent has violated Section 8 (5) and(1) of the Act by refusing to bargain collectively with the Union,taking unilateral action without consulting the Union,and dealingwith a non-union employee committee, with respect to rates of pay,wages,vacations,hours of employment,and other terms and conditionsof employment.In order to effectuate the policies of the Act, asamended, we shall order the respondent,upon request,to bargainwith the Union as the exclusive representative of its employees in theappropriate unit concerning these matters.In addition,we shall orderthe respondent to cease and desist from engaging in the unlawfulconduct found herein.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the respondent,Consumers Co-operativeRefinery Association,Levelland, Texas, and its officers,agents,successors,and assigns shall :1.Cease and desist from :(a)Refusing to bargain collectively with Oil Workers Interna-tional Union, C. I. 0., as the exclusive bargaining representative ofall production, maintenance,bulk sales department,and loading rackemployees at the respondent'sLevelland,Texas, refinery,excludingplant protection employees,watchmen, office employees, yard f ore-men, shift foremen,superintendents,and other supervisors, as de-fined in the amended Act;(b)Making any changes with respect to rates of pay, wages, vaca-tions, hours of employment, and other terms and conditions of employ-ment, without prior consultation and negotiation with Oil WorkersInternational Union, C. I. 0., or dealing with any employee committeenot authorized by this union to represent it concerning such matters;(c) In any manner interfering with the efforts of Oil Workers Inter-national Union, C. I. 0., to bargain collectively with it, as the exclusiverepresentative of its employees in the appropriate unit described above.7Matter of C V. Hill & Company, Inc,76 N. L. R. B 158,Matter ofRoanoke MillsCompany,76 N. L. R B 195. CONSUMERS COOPERATIVE REFINERY ASSOCIATION5332.Take the following action which the board finds will effectuatethe policies of the Act, as amended :(a)Upon request, bargain collectively with Oil Workers Interna-tional Union, C. I. 0., as the exclusive bargaining representative of itsemployees in the aforesaid appropriate unit, with respect to rates ofpay, wages, vacations, hours of employment, and other terms and con-ditions of employment, and if an understanding is reached, embodysuch understanding in a signed agreement;(b)Post at its refinery in Levelland, Texas, copies of the noticeattached hereto and marked "Appendix A." 8 Copies of such notice, tobe furnished by the Regional Director for the Sixteenth Region, shall,after being duly signed by the respondent's representative, be postedby the respondent immediately upon receipt thereof, and maintainedby it for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(c)Notify the Regional Director for the Sixteenth Region in writ-ing, within ten (10)' days from the date of this Order, what steps therespondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint, as amended, be, andit hereby is, dismissed, insofar as it alleges that the respondent dis-criminated against L. L. Whitener and H. J. Rosson and engaged ininterference, restraint, and coercion, except as otherwise found above.MEMBER HOUSTON, concurring in part and dissenting in part :I am unable to agree with my colleagues in their disposition of theWhitener case. In my opinion the Trial Examiner properly evaluatedall relevant evidence and correctly found that the motive of the Em-ployer in this instance was a discriminatory one.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL bargain collectively upon request with Oil WorkersInternational Union, C. I. 0., as the exclusive representative ofI In the event that this Order is enforced by decree of a Circuit Court of Appeals, thereshall be inserted before the words "A Decision and Order"the words"A Decree of theUnited States Circuit Court of Appeals Enforcing."788886-49-vol. 77-35 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDall employees in the bargaining unit described below with respectto rates of pay, wages, vacations, hours of employment, and otherterms and conditions of employment, and if an understanding isreached, embody such understanding in a"signed agreement. Thebargaining unit is :All production, maintenance, bulk sales department, andloading rack employees at our Levelland, Texas, refinery,excluding plant protection employees, watchmen, office em-ployees, yard foremen, shift foremen, superintendents, andother supervisors, as defined in the amended Act.WE WILL NOT make any changes with respect to rates of pay,wages, vacations, hours of employment, and other terms and con-ditions of employment, without prior consultation and negotia-tion with Oil Workers International Union, C. I. 0., or deal withany employee committee not authorized by this union to representit concerning such matters.WE WILL NOT in any manner interfere with the efforts of theabove-named union to bargain collectively with us, as the exclu-sive representative of our employees in the above-described appro-priate unit.CONSUMERS COOPERATIVE REFINERY ASSOCIATION,Employer.By ---------------------------------------------(Representatice)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereofand must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Glenn L Moller,for the Board.Cantey, Hanger, McMahon, McKnight, and Johnson,byMr. J. AGoo(h, ofFort Worth, Tex., for the Respondent.Mr. Charles A Partin,International Representative, of Dallas, Tex, and Mr.F. H. Mitchell,International Representative, of Pecos, Tex, for the UnionSTATEMENT OF THE CASEUpon a third amended charge duly filed on December 12, 1946, by Oil WorkersInternational Union, C. I 0, herein called the Union, the National Labor RelationsBoard, herein called the Board, by its Regional Director for the Sixteenth Region(FortWorth, Texas), issued its complaint dated December 23, 1946, againstConsumers Cooperative Refinery Association, herein called the Respondent, al-leging that the Respondent has engaged in and is engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1), (3), and (5) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, herein called theAct.Copies of the third amended charge, the complaint and notice of hearingthereon were duly served upon the Respondent and the Union. CONSUMERS COOPERATIVE REFINERY ASSOCIATION535With respect to the unfair labor practices the complaint,as amended at thehearing, alleges in substance that : (1) on or about February 19, 1946, the Respond-ent discharged L. L. Whitener,and on orabout May 13, 1946,discharged H. J.Rosson andthereafterrefused orfailed to reinstate them for thereason thatthey joined or assisted the Union or engaged in other concerted activities forthe purposes of collective bargaining or other mutual aid and protection; (2)a unit consisting of all production, maintenance, laboratory, bulk sales departmentbargaining; (4) on or about August 27, 1945, and at other dates, the Respondent,employed at its Levelland plant, exclusive of office employees, yard foremen, shiftforemen and superintendents, constitutes an appropriate unit for the purposes ofcollective bargaining within the meaning, of Section 9 (b) of the Act; (3) on orabout January 20, 1945, a majority of the employees in this unitin a secretelection designated the Union as their representative for the purposes of collectivebargaining; (4) on or about August 27, 1945, and at other dates,the Respondentalthough duly requested by the Union, refused to bargain withit as the exclusiverepresentative of all employees in the above-defined unit; and (5)the Respondentby its officersand agentsthrough these and other stated acts has interfered with,restrained, and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act.On or about January 3, 1947, the Respondent duly submittedits answer inwhich it admits the facts alleged in the complaint as to its corporate organiza-tion,certain alleged facts as to the nature and extent of its business, and thatWhitener was discharged and not thereafter reemployed' The answer deniesthat the charging Union is a labor organization and denies generally the com-mission of any unfair labor practices. It states affirmatively that Whitener was"discharged for causeand not becauseof any union activity or for any activityremotely connected with unions" ; and that the Respondent "did attempt tobargain collectively and in good faith with the union."Pursuant to noticea hearingwas held on February 4 through February 12,1947, at Levelland, Texas, before the undersigned Charles E Persons, the TrialExaminer duly designated by the Chief Trial Examiner.The Board and theRespondent were represented by counsel and the Union by two of itsofficials.Full opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all partiesAt the begin-ning of the hearing, the Board moved to amend the complaint by adding the nameof H J. Rosson to that of L. L. Whitener as having been discriminatorily dis-charged and not thereafter rehired.The motion to amend was granted overthe objection of the Respondent with the provisos that at the end of the Board'spresentation, reasonable continuance would be granted to the Respondent togive opportunity to prepare its defense to the new allegations,and that anyBoardwitnesseswhom the Respondent desired to be recalled would be madeavailable.At the close of the Board's presentation in chief, at the request ofthe Respondent, a recess was taken from February 6 to February 10, 1947.The Respondent's counsel stated on the record that he did not desire to recallany of the Board's witnesses for further cross-examination.After the takingof all testimony, the Respondent moved to dismiss the complaintThis motionwas taken under advisement and is now disposed of by the findings, conclusions,and recommendations in this Intermediate Report.At this timethe Boardmoved to conform the pleadings to the proof as to formal matters, such asThe answer makes no mention of Rosson since his name was added by amendment atthe beginning of the hearingHowever,it is clear from the record that the admissionsand denials made by Respondent as to Whitener, also applied to Rosson 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDdates, not affecting matters of substance.The motion was granted withoutobjection.At the conclusion of the presentation of testimony, the Board's counselargued orally on the record. The other parties waived participation in oral argu-ment.The parties were duly advised that they had the privilegeof presentingbriefs for the consideration of the Trial Examiner.The Respondent has dulypresented such a brief.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT 2The Respondent, Consumers Cooperative Refinery Association, is a corpora-tion organized under the laws of the State of Texas, having its principal office.and place of business at Levelland, Texas. It owns and operates a petroleumrefinery and is engaged in the manufacture, sale, and distribution of petroleumproducts.During the period with which this proceeding is mainly concerned,the Respondent was producing gasoline for the use of the Armed Forces of theUnited States.All of the crude petroleum processed at the Respondent's re-finery is received from points within the State of Texas. The Respondent an-nually processes at its Levelland refinery and ships therefrom finished productsvalued at slightly in excess of one million dollarsOf such products, in value,slightly in excess of 40 percent is shipped to points outside the State of TexasRespondent does not contest the Board's jurisdiction.The undersigned findson the above-stated facts that it is engaged in commerce within the meaningof the Act.II.THE ORGANIZATION INVOLVEDOil WorkersInternational Union,C I. 0, is a labor organization which admitsto its membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. BackgroundRespondent's refinery was owned and operated prior to late February 1945by Motor Fuels Corporation. The Respondent took over the refinery as a goingconcern.Manager J. O. Denton continued in that capacity' and there was nochange in the supervision nor among the employees generallyNeither the MotorFuels Corporation nor the Respondent had contractual relations witl any labororganization.About 1940 the Independent Refinery Workers Union, herein calledthe Independent, was formed and asked recognition of Motor Fuels Corporation.This request was denied and the Independent became "dormant"' until afterthe Unionwas organizedlate in 1944.The earliest reference in the record ofthe instant proceeding, to renewed activity by the Independent is contained in aletter' from its attorney tinder date of February 9, 1945, addressed to ManagerDenton.The letter claims that the Independent represented a majority of the2 These findings are based on allegations in the complaint admittedby theRespondentin its answer, on a stipulation between the parties entered in the record,and on uncontio-verted testimony.iDenton had also been a stockholder and an official of Motor Fuels Corporation.4Employee Warren Biewer,president of the Independent,so stated before the NWLBPanel on May 16, 1945.5This letter is contained in the Book of Exhibits of NWLB's Panel hearing CONSUMERS COOPERATIVE REFINERY ASSOCIATION537employees and "demands . . . recognition of their rights," as exclusive represent-ative of the employeesGeneral supervision of the Respondent's refinery, under Manager Denton,resides in a superintendentFor the period material here, Fred A. Gillum heldthis position.As part of his duties Gillum functioned as shift foreman on the8 a. in to 4 p. in shift. Under his order were three shift foremen : Sherman L"Stud" Tingle ; Buell "Bill" Hurley, and O. H HarrisThese foremen have gen-eral supervision of the refinery on the 4 p. in. to midnight and midnight to 8 a. in.shift.They have authority to give orders to the operating crews and in case ofdiffering judgment as between them and the operators, their decision prevails.The crew handling the refining unit consists of an operator or stillman and twchelpers ; a boardman,6 or No. 1 helper ; and a gauger, or No. 2 helperAs Whitenertestified, the main duty of the boardman is to keep constant watch of the instru-pients on the board in the control room; record the readings on the daily stillsheet; take appropriate action if normal operating temperatures or pressures aredeparted from ; and report promptly to the operator any abnormal condition,which he cannot correct.The gauger keeps a record of the contents level ofstorage tanks and other receptacles, and as the record discloses, is expected to begenerally useful about the refining units.The units which come under the operator's control are three : the crude ortopping unit, the cracking unit, and the Perco unit. These are high pressure stillsknown as Dubbs units. Crude oil comes to the refinery by tank trucks orthrough pipe lines and is stored in tanksThe oil handled in Respondent's plantis "sour" as contrasted to "sweet" crude. It is high in salt and sulphur con-tentFrom the storage tanks the crude oil is "boosted" by a charge pump througha steam exchanger or heater, to the hay tower. This is a tank filled with ex-celsior or hay which acts as a filter. Its function is to eliminate part of the saltcontent of the crude oil.Water is added to the oil before it enters the haytower.The operator is responsible for maintaining the percentage of waterwithin certain tolerances zOn emerging from the hay tower the crude oil ispicked up by a second charge pump and forced through heat exchangers intothe salt settler.The temperature at this point is from 300 to 350 degreesFahrenheit.Under pressure the water "breaks out," i. e., separates from the oiland carries off the remaining salt with it. After passing through the salt settlerthe water content should not be higher than 4 percent. Greater water contentinterferes with the action of the pumps.They "lose suction" and the water,changing to steam under high temperature, may drive pressure up beyond thesafety limitsThermo couplings at these and later stages are connected withinstruments on the board in the control room in order that the operator and hishelpers may have constantly before their eyes the current pressures and tempera-tures in the unit.Laboratory employees test samples, taken at 2-hour intervals,from the hay tower and from the salt settler and report to the operator, thepercentage of water content found there.From the salt settler the oil passes through a crude furnace, where gas jetsraise the temperature to 450 to 480 degrees, on the way to the No. 1 fractionatortower.Here the oil rises from the bottom to the top of a rather tall tower, losingheat as it rises.The light ends go off at the top in vaporized form, and are con-densed in a cooling box as gasoline.6It was Whitener's testimony that "the stillman is over the boardman the same as theshift foreman is over the stillman "4Whitenerstated these limits as from 8 to 12 percent,Gillum at 6 to 8. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe heavy ends are picked up by another pump and are further treated in thecracking unit.They are forced back through the crude furnace where the tem-perature is raised to levels ordered by the superintendent and determined by thecharacter of gasoline to be produced.Normal temperature at that stageis above 900 degrees.'In general the process is the same in No. 2 and No. 3fractionators as that just detailed for the crude or topping unit.The function of the Perco unit is to remove the sulphur content from thestraight run gasoline recovered from the crude by the,topping and the crackingunits.Gasoline from storage tanks is pumped through different towers alongthe line of operation under pressure and at high temperatures to the "stabilizer."Thisis a fractionator from the top of which hydrogen sulphide is drawn off.The light ends pass through a cooling system.Here wet gas condenses to gaso-line;dry gas passes on to a gas drum where it mixes with gas furnished by thepublic utility system and is used to fire the gas furnaces.The heavy ends, orgasoline, fall to the bottom of the tower and are pumped through the"causticscrubber."This is a tank partially filled with caustic which"washes"out anysulphur content.Thereafter the gasoline goes to the run down tanks.Herethe jurisdiction of the operator ceases.The record makes manifest that operators who are responsible for the handlingof a unit processing crude petroleum and gasoline,inflammable and volatileproducts, at temperatures rising over 900 degrees Fahrenheit and at pressureapproaching 500 pounds° hold highly responsible and trying positions.Theywork under dangerous conditions demanding constant vigilance and promptaction when emergency conditions arise. Skill,experience and cool judgmentare prerequisites for the post.The record suggests,further, that wartime con-ditions, with its pressure for constant operation and the maximum possible out-put, with attendant scarcity of materials and scant opportunity for repairs andreplacements,increased both the hazards and the nervous tension under whichoperators worked.Under the best conditions there is a constant deposit of cokee See table below.° See the following table11Approximatenormal tem-perature (de-grees Fahren-heit)ressures(pounds)Salt settlerCrude heater310215Convection bank___________________ --------------------------------Side bank-----------------------------------------------------Heavy oil heater________ ------------------------------------625-------------------------425Inlet --------------------------------------------------------------825------------OutletsFlash chamber_______________-_______________935--------------------------65Top----------------- --------------------800------------Bottom------------------------- ----------------------------------No I fractionator825------------Tower top___________________305No 2 fraction,itor----------- ---------------------------------------------------- ----450Tower top__325------------Bottom----------- ----------------------------------------------No 3 fractionator570------------Tower top------------------------------------------------------375Bottom-----------------------------------------------725------------Light oil well----------------------------------------------------550------------Stabilizer--------------------------------------------------------------160Top------------------------------------------ ------------------95------------Reboiler- -------------------------------------------------------315------------These temperatures and pressures are drawn from the log sheet for February 18-19, 1946. CONSUMERS COOPERATIVE REFINERY ASSOCIATION539in furnaces and valves which necessitates shutting down for a complete clean-out of the unit at a maximum period of 60 days. Excessive heat, caused by afailure of the automatic firemen, i. e. controls on the gas feed to furnaces, mayresult in the deposit of coke within the furnace affected within 10 to 15 minutesin amounts which requires cessation of operations and tearing down the furnacefor a clean-out.This is an expensive process and entails further loss due tointerruption of production. In the last analysis the operator's skill and vigilancein handling the refinery unit determines the length of the run and the output ofthe refinery.B. The discriinninato7ydischarge of L. L. WhitenerWhitener was hired by the Respondent on or about December 28, 1943, anddischarged on February 19, 1946.Prior to being hired Whitener was workingas a stillman's helper in a refinery at Tulsa, Oklahoma. The superintendent atthe Respondent's plant at this time, M. E. Patrick, had previously been anengineer in the Tulsa refinery.Patrick recommendedWhitener to Denton,Respondent's manager.Under wartime regulations, a transfer, could only bearranged for Whitener, if it involved his promotion. In telephone conversa-tions it was arranged that he should be made asphalt operator.When Whitenercame to Respondent's plant he found that the asphalt plant had been shut down.Itwas not thereafter operated.After a period of clean-up and repair workWhitener in January 1944 was made stiliman or operator in the Dubbs unitwhich at the time contained only the topping and cracking or crude units. ThePerco unit was later built and added to the operators' duties.Whitener hadnever operated a Dubbs unit.His instruction for these duties was slight.Aslietestified,without contradiction, "I certainly had to have some instruc-tions. . . . 0 H. Harris, worked one shift with me, is all the actual immediateinstruction I had."Gillum, who assumed full responsibility," testified that Whitener's dischargewas primarily based on two incidents: (1) an explosion in the crude furnaceearly in January 1946, and (2) trouble with the Perco unit on the 4 to 12 p. in.shift on February 18, 1946.(1)The essential facts on the furnace explosion are not in dispute.Thefurnace consists of two parallel rows of gas burners separated by a wall. Eachburner has an individual stop valve and the main gas line also has a stop valve.The furnace had been closed down for repairs. Proper procedure at this timeis to close both the main gas line valve and each individual burner stop valve.On relighting the furnace the operator should check these stop valves beforelighting any burner. Instructions issued in July 1944 for starting up proceduresteam before lighting the burners.Whitener testified that Gillum ordered himto send Otis Cash, his boardman ; Dewey Estes, his gauger ; and the laboratorytester,Fred Armstrong, out to light the furnace while Whitener instructed arecently returned service man, Gene Peters, a boardman, in the operation fromthe vantage point of the board room. Cash came to the board room to reportthat gas was not coming through to the furnace.Whitener thereupon openeda control on the board to permit gas to enter the furnace. In- a few minuteshe heard an explosion and on going to the furnace found that the employees15ManagerDenton was absent at the time.Gillum's testimony in point here reads,Q.Did you askanybody if you should discharge him, or did you discharge him ofyourown accord?A. I discharged him of my own accord. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARD,had closed the main valve and averted a fire. The explosion occurred becausethe valves on the individual burners on one side of the furnace had not beenclosed when the furnace had been shut down and Whitener had failed to checkthem, or to have, the employees under his direction check them, before attemptingto light the burners.Whitener accepted responsibility and admitted that hehad failed to insure this double check on the burner valvesHis pertinenttestimony reads, "It is the stillman's responsibility to check those [valves.]"Itwas Gillum's unassailed and credited testimony that employee Miller, theoperator in charge when the furnace was shut down, reported "that when heshut down he had failed to check the individual valves but that the valve onthe main line had been closed."Gillum's further testimony reads,After it was all said and done, Mr. Miller thought maybe it was somefault of his that the furnace had explodedSo he felt very bad about itand tried to assume part of the blame.Gillum nevertheless insisted in his testimony that the fault "absolutely" fell onWhitener for his failure to check the burner valves.Whitener suggested in palliation that the three employees entrusted with thejob of lighting the fires were all experienced men," and that he had been assignedduties in the board room. No one was injured in the explosionThe damage tothe furnace involved an expense of from $2,500 to $3,000 for repairs. This estimateby Gillum and the plant foreman took no account of loss resulting from inter-ruption of operations.Whitener, together with Cash, 2 was called to the office by Gillum. Denton wasalso present.Both Gillum and Denton testified that at this time Whitener wasplaced on probation.Gillum's testimony was recorded as follows,At that time I told him that-that something like that was not only danger-ous to the individual, which comes first, but was costly to the company aswell, and that he had had enough time there in the plant to avoid such acci-dents and that ne would be put on probation and given warning that the nexttime that some occurrence happened that could have been avoided, some re-sponsibility on his part that he had overlooked or carelessness, that he wouldbe automatically discharged.Denton's testimony was similar.He stated that Gillum called Whitener to theoffice and that Whitener admitted he was to blame for the explosion and said heshould be fired.Denton's further testimony reads,Q.Did you hear the conversation between the men?A. Yes, sir.Q. Can' you tell, as best you can, what transpired between the men atthat time?A. ,Mr. Whitener was placed on probation.Q.Who placed him on probation, what was said to him?A.Well, he was reprimanded for blowing up the furnace and safety prac-tices was discussed.He was reasoned with.Whitener testified that Denton "did most of the talking at the interview "Hisfurther testimony reads,11Gillum controverted the statement that the three men were experienced in the lightingof furnaces.12 Cash was called as a Board witness but was not questioned as to this incident. CONSUMERS COOPERATIVE REFINERY ASSOCIATION541Mr. Denton related to me and Mr. Cash, that was my No. 1 helper at the timeof the explosion, the dangers in heater explosions.He told us about a heaterexplosion in some other refinery whereby a number of men were killed orinjured, and to my way of thinking, he gave us a very nice talk on safetyconditions to ourselves, to other employees and to the equipment.As far as any probation or anything, I don't-there wasn't anything saidabout that.*******I agreed with him that things of that nature were very dangerous and myopinion of that little talk done me a lot of good and I appreciated it, the wayMr. Denton did talk to me*******Well, I believe he told us to in the future,let's be a little more careful'Whitener denied repeatedly and positively that he had been warned at thistime that his tenure was insecure or that he was being placed on probationThe record contains uncontroverted and credited testimony by J. A. Raineythat it had not been customary to purge the furnaces with steam before lightingthe burnersRainey was well experienced in the refinery having been hired onDecember 12, 1943, and in continuous employment since that(late with the excep-tion of a period of 30 days.He had worked under Shift Foremen Gillum,Harris,and tingle,all of whom, as he testified,had stated in his-hearing that it wasnot necessary to purge the furnaces before lighting them."Gillum admittedthat the explosion would have occurred under the condition existent even thoughthe furnace had been purged with steam.He didnot testify topositive knowl-edge that the practice had previously been to purge the heaters.His testimonyreads,"I didn't know it if they didn't because I might not be out there at thetime they lighted the furnaces.They had instructions to do so."In resolving the conflict of testimony between Whitener as opposed to,Dentonand Gillum regarding his being placed on probation as a result of this furnaceexplosion,the undersigned has been influenced by the general character of Den-ton's testimony.His memory of details even in occurrences in which he activelyparticipated was not good.Very frequently in the record lie(lid not recollectsuch facts until his memory had been refreshed by documentary or other aids.The undersigned finds Gillum's testimony lacking in specificity and that he oftenfailed to recall the details of conversations.Whitener was a frank and forth-right witness whose testimony was specific and supported with convincing details.He readily gave direct discourse of conversations when asked to do so.His testi-money was unshaken under lengthy and searching cross-examination.It containsno instance where he failed to state freely matters within his recollection whichwere adverse to his interests.After consideration of the full record and thedemeanor of these witnesses,the undersigned accepts the testimony of Whitenerregarding this matter and rejects testimony of Denton and Gillum in conflict13ElsewhereWhitener testifiedas follows :Q.Were youreprimanded for [the explosion] 9A. Only calledintoMr. Denton'soffice and given advice about thesafety-thedanger to men'slives about it.14An excerpt from ltainey's pertinenttestimony reads,A. 'Well, I-whileIwas a labtester,Iwas up helping the No. 2 helper to light theheater, and the helperaskedMr Gillum ifit was necessaryto purge thatfurnace.Q WasGillum a shift foreman or a superintendent?A. Shift foreman,and Mr. Gillumtold him not-no, just to go ahead andlight theburners 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDtherewith.He concludes and finds that Whitener was not placed on probationafter the furnace explosion and that this accident was finally disposed of with theadmonition given Whitener and Cash by Denton in the presence of Gillum. Asthe record makes clear, responsibility was shared by several employees of whomonly Cash and Whitener, so far as the record discloses. were called to account.(2)On coming on shift with his boardman, Robert Pierce, and gauger, Rainey,at 4 p. in. on February 18, 1946, Whitener found the Perco unit, down." Thereason for its being out of service and the length of time it was down does notappear in the record.About 5 p. in. the maintenance crew, which performedall repairs and clean-up jobs, finished their work on this unit.Roth Gillumand Shift Foreman Sherman L. [Stud] Tingle thereupon instructed Whitenerthat the Perco unit was "ready to operate "Whitener promptly took steps tobring the unit back "on stream."He sent Rainey to the gasoline storage tankto open block valves to the charge pump, which was then started, the furnacelighted and the process of raising the gasoline to the necessary temperaturewas started.This ordinarily takes 2 hours or longer.The gasoline, as thetemperature rises, is admitted in turn to several receptacles-the last of whichis the stabilizer.In this tower the gasoline is held at a low level.Dry gaspasses off to a gas drum where it mixes with gas from the public utility andisused in feeding three furnaces.From the stabilizer the gasoline passesthrough a horizontal drum partially filled with caustic. In this "caustic bath"the remaining sulphur content is "washed out."Whitener noticed that, as in-dicated by the "sight glass," the level in the stabilizer rose unduly high.Oninvestigation lie found an outlet valve closed.When this was opened correctiontemporarily was made.When the level again rose Whitener sent Rainey tocheck all valves leading to the run down tanks in which the finished productis stored.Rainey returned and reported the outlets open.Whitener and Piercethen checked the stabilizer and found the level high but everything else in order.Rainey was then sent to get the treater and recheck the valvesOn returningwith Treaterman C. It. Kemp both reported, "all the run down tanks are open."At this time, about 7: 30 p in., Whitener sent Rainey to call Shift ForemanTingle.Standing instructions were that operators should be governed by theirown judgment in meeting emergencies which required immediate action butthat, if time permitted, they were to call on the shift foreman for assistanceand be governed by his instructions."Tingle came promptly and checked the stabilizer with the same results asWhitener and his helpers.He found all valves open. Both Rainey and Whitenertestified that at this time Whitener suggested the advisability of closing theunit down.As Whitener's testimony reads, he then said, "Mr. Tingle, we hadbetter shut this thing down.We are fixing to get in trouble with it." Tingle"Except whenotherwisespecificallynoted this account relies on credited testimony ofWhitener as corroborated by RaineyPierce was not calledas a witness'aThe recordgenerally reflects that this instruction governedTingle testified thatwhen so called, while he did not take over the operation of the unit,he gave orders andinstructions.Whitener's testimonywith,.referenceto this , point, reads,We had been advised by both Mr. Gillumand Mr. Denton,that if weran into anydifficulties to immediately contact theshift foreman,that he wasin charge of alloperationduring those hours.And again,Mr. Gillum and Mr Denton both, toldus operators,that we were to take the shiftforeman's orders, that he was in charge of operation,during the hours thatthey wereon duty. CONSUMERS COOPERATIVE REFINERY ASSOCIATION543replied, "Let's wait a little whileMaybe I can find the trouble."" At thispoint Tingle's testimony is in substantial agreement with that of Whitener andRainey. It reads, "I told him I wanted to wait and check up." It was Whitener'stestimony that he regarded this statement of Tingle as an order. Tingle accom-panied by Pierce then investigated the caustic scrubber and determined thatduring the shut-down period caustic had solidified in the inlet and outlet pipesthus blocking the gasoline stream's flow to the run clown tanks. Tingle returnedto the control room and so reported to Whitener who again suggested shuttingclown.Tingle demurred saying, as Whitener testified, "No, wait awhile, I thinkI can remove the trouble I think I have found the trouble."Tingle then took both Rainey and Pierce and rigged steam lines to heat thepipes and melt out the caustic which clogged them. This procedure encountereddelay since the steam line first rigged was too short and additional hose procuredproved to be of smaller size making necessary a trip to the warehouse for a re-ducing coupling.Rainey returned at this time to assist Whitener.MeanwhileWhitener, as he testified, had opened the emergency outlet from the stabilizer tothe "slop tank" to. reduce the pressure and hold the gasoline at normal level inthe stabilizer.Whitener testified positively that he opened the valve twice andTingle closed it each time.Whitener's testimony at this point reads,After they came back from this drum, I told Tingle again, I says, "I wasrelieving this gasoline to the slop tank, and I go back out there, the valve isclosed."And he told me he closed it himself. I went back again, and openeditI opened this valve the second time.He closed it twice.Itwas Whitener's testimony that Tingle stated that he feared the slop tankmight overflow.Tingle, however, testified positively that it was he, not Whitener,who opened the valve to the slop tank18 and that he had done so on his firstretuin to the board room either just before, or just after, talking to Whitener19About 20 to 30 minutes after Rainey's return to the board room the automaticfireman stuck wide open.Whitener, as he testified, put the furnace on handcontrol and sent Rainey to get Tingle at once saying "that lie thought he wasgetting liquid gas into the fireman out of the fuel drum." Rainey fully corrobo-rated this testimony by Whitener. An excerpt from his testimony reads,11Rainey testified that Whitener explained the trouble to Tingle "and asked him whatwas to do about it, if he wanted him to cut the fires and the charge until they found outthe trouble,and Mr. Tingle wanted to make a check first." Rainey's testimony as toTingle's reply reads,He told him[Whitener]to let it go[as] it was until he had checked and determinedthe troubleAnd he went out of the control room to the stabilizerisTingle stated in a supplementary sworn statement given to the Board's agent on March17, 1946,as follows :I personally ran excess gasoline out of the Perco unit stabilizer into the slop tankIdid this on my own accord and Whitener did not suggest it to me" However,in his sworn statement given on March 13, 1946,Tingle stated that he had"opened the valve from the stabilizer to the slop tank..just before we shut it down "In his testimony he stated positively that after opening the valve he had not thereafterclosed it.Tingle's testimony in point here reads,Q Did you state why you closed the valve into the slop tank?I believe you testifiedat some point along the line you closed that valve.A I did notQ You never closed it?A. I did not.Rainey testified that he knew nothing about the opening or closing of this valve. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe automatic fireman stuck wide open, and Mr. Whitener threw it over onhand control and told me to go get Mr. Tingle at once, that he thought hewas getting liquid gas into the fireman out of the fuel drum.The testimony of Whitener and Rainey is further in agreement to the effect thatTingle, who came promptly, did not allow the unit shut down until he had madea personal check.Whitener's testimony in point reads,Tingle and Pierce were gone several minutes and came hack, and Tingle toldme that, "I think I have found the difficulty." I said, "yes; I have too. If wedon't get this thing shut down we are going to have a fireThe level isbuilding up to an excess height in our stabilizer, and we are getting liquidinto our fire box "Tingle checked this-what we call the gas drum . . . He immediately cameback and told ine-he said, "Yes, we have got liquid in our gas drum. Shuther down." 20It is agreed by all witnesses heard that an unduly high level in the stabilizercausing gasoline as well as gas to pass to the fuel drum is a very dangerouscondition.It makes the fires uncontrollable and excess heat causes rapid depositof coke which clogs the system, necessitating a shut-down and clean-out of partsaffected.It was Tingle's testimony that this condition "could" have burned theplant downWhitener fixed the time of the shut-down as about 9: 40 or 9: 45 p in. Tinglewas less explicit. In his sworn statement given on March 13, 1946, he hadstated that Rainey called him about 9 p. in. and that "about 15 to 20 minuteselapsed" before he ordered the unit shut down.However in his testimony at thehearing Tingle stated, "Well, probably before I got completely through check-ing, it was probably an hour " After shutting down the unit Tingle and Raineycontinued to steam the lines clogged with caustic.This process occupied aboutan hourWhen they reported the lines open, Whitener "put pressureagainstthe line" and found the outlet from the stabilizer open.The process of bringingthe unit in was then resumed and by the change of shift shortly before 12 mid-night has practically been completed.No damage resulted to the equipmentfrom the trouble.Liquid gasoline to an unspecified amount was bled out on theground from the gas drum and further processed gasoline was diverted to theslop tank and thereafter reprocessed.In resolving conflicts of testimony between Tingle on the one hand and Raineyand Whitener on the other the undersigned has been largely influenced by thecontrasting character of their testimonyBoth Rainey and Whitener were forth-right, ready, and careful witnesses.Their testimony was vividly and exactlystated.Their memory of events on the night of February 19, 1946, was clearcut and their testimony was specific and given in convincing detail.Tingle onthe contrary was a confused and uncertain witness.He manifested reluctanceto answer questions adverse to Respondent's contention and was at times evasive.He declared positively that it was he not Whitener who opened the line to theslop tank and who discovered the gasoline in the gas drumHowever his testi-mony as to other events at the same time and of equal importance lacked exact-nessand specificity.After consideration of the record and of the demeanor20Rainey's testimony as to this matter reads,Mr. Whitener told him [Tingle] that he thought he was getting liquid gas and askedhim if we hadn't better shut the Perco unit down. Ile said-lie told him, "No "He'dgo check the gas drum firstSo lie went back to check the gas drum and was goneprobably five minutes, came back in and gave orders to shut the Perco unit down. CONSUMERS COOPERATIVE REFINERY ASSOCIATION545of these witnesses, the undersigned credits the testimony of Whitener, as corrobo-rated by Barney, and rejects such testimony of Tingle as is in conflict therewith.On the following morning Gillum called Tingle to the officeNo one else waspresent.Tingle's testimony as to the interview was elicited in cross-examinationand was largely supported by reference to his March 13 sworn statement. Insummary, Tingle testified that Gillum told him he had visited the plant on theprevious night and had found a valve blocked off on the caustic scrubber and agate valve open on the "resid" crude exchanger.Tingle testified that he assumedresponsibility in each caseGillum further stated that he had found gasolinein the fuel gas drumTingle stated that he had discovered its presence thereand had drawn it off during the trouble with the Perco unitAs illustrativeof the character of Tingle's testimony the following excerpt is quoted verbatim:Q Did Mr. Gillum say anything to you or ask you anything as to whenWhitener called you, or did lie ask you anything about when you toldWhitener to shut the unit down?A. I don't believe he did.He might have said something about it. I don'tremember just off-handedQ In your statement-A.May be he did. I believe lie did say something in regard to itQ In your statement you say, "Mr Gillum did not say anything about whenh told Whitener to shut the unit down or whether lie had requested him-meto shut it clown " Can you say whether that is correct or not':A That is correctGillum's testimony as to his interview with Tingle is recorded as follows:I asked for a . . breakdown on their trouble on the previous shift and itseems that they had started up with the Perco unit and run into trouble and,according to Mr Tingle, by the time they got a hold of him, they were toofar along to overcome some of the things that later happenedIt seems they couldn't get out with their gasoline.from the Percostabilizer to the scrubber and to the run down tank which is normal courseof operation ; when they start a unit up, it has to go out somewhere and comeout somewhere, and I asked him what trouble was there, if it was ablocked valve that had caused the trouble and he said "no "He said lie believed that the caustic had solidified in the line I then askedhim why the liquid had carried over into the gas receiving drum, 'which isthe very dangerous factor and he told nie that the reason for that was thatMr Whitener had failed to open up his release line into No. 8 tank, whichis the slop tank, and I asked him who opened the valve up and he said lie did.1 asked him who discovered the gasoline in the receiver and he also toldme that he did that. I wondered then, if he hadn't been there right onthe spot, whether the operator would ever have discovered it or not; andthat was a pretty bad thing because your gasoline in your gas drum hadfilled up and was carrying over into the natural gas line that feeds threefurnaces and this gasoline naturally caused a hot fire which made it hardto control, which in time, if they hadn't controlled it, would either cause ashut down or some serious mishapAfter talking to Air. Tingle about this, I decided then it would be unsafeto keep Mr. Whitener on any longer.Gillum next summoned Whitener whose testimony as to this interview readsas follows : 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe got in his office, sat down at his desk.He told me, he says, "Whitener,you made a mistake last night." I says, "Mr. Gillum, what have I done now?"He said, "You made a mistake last night in, not shutting the Perco unitdown soon enough."I told him, "Gillum, I had the shift foreman with me all the time and Iwas acting on his advice."He said, "That don't make no difference.Youdidn't shut her down quick enough.We'll have to let you go."I says, "Okay, if that's the way you feel about it "He says, "you madeanother mistake a few days ago in a heater explosion down there thatreverted back to about seven or eight men . . . I couldn't do anything aboutthis, but this mistake rests solely on your shoulders and you are through."I asked him, I said, "why don't you call the shift foreman and get hisexplanation."He says, "I have already talked to the shift foreman andhe says the blame is on you "Gillum paid Whitener in full and for his accumulated vacation time. Onaccepting his check, Whitener testified that he said, "Okay, Mr. Gillum, if that'sthe way you want it, that's the way it will be. I have always tried to carry outyour orders out here and get along with these boys. If that's what you want,that's what it will be."Thereafter at Whitener's suggestion that they !'talk this thing over man toman," he discussed with Gillum the condition of the refinery and his problemin finding a new jobWhitener said that this was the first time he had everbeen fired and that he did not remember asking for but one job in all hisexperience.Whitener asked for a letter of recommendation.This was latergiven him.At that time, as Whitener testified, Gillum told him,Whitener with your . previous refinery experience we really expectedmore out of you than we did these other boys. You know, we have hadplenty of trouble with green operators.Whitener's rejoinder was :"Fred, you didn't pay me any more than you did the rest of them."Gillum's account of the dismissal interview was concisely stated in his testi-mony. It reads :I told Mr. Whitener that he had made a mistake and that, due to the fact hehad been given previous warning and been put on probation, that that washis final mistake and that he was through.Q.What did he say?A.Well, he didn't exactly-it kind of stunned him a -little bit, I believe.He'said he had never been canned off a job before, and so I merely-I don'tremember exactly what I did tell him. I told him it wasn't any disgrace.I imagine with what experience he is supposed to have had and what ex-perience he had since he came to the refinery, he wouldn't have any troublegetting another job.Q.Was anything said about the union one way or other in that connection?A. No, sir.Near the close of his testimony Gillum was asked, "What precisely was themistake you considered Mr. Whitener made?"He answered,The big mistake . . was the fact that this gasoline got over into thereceiving drum, which was a very dangerous mistake and, according to my CONSUMERS COOPERATIVE REFINERY ASSOCIATION547conversation with Tingle, he wasn't the one that even discovered it wasthere.21The undersigned notes that both Rainey and Whitener, whom he finds to bewitnesses worthy of credit, gave testimony to the effect that the discovery ofgasoline in the gas drum was first made by Whitener. It is clearly establishedby the record that after Tingle came to the unit it was operated under his' direc-tion and the decision as to the time for shutting it down was made by him. Anexcerpt from Tingle's testimony reads,Q. In the last analysis was it the responsibility of yourself or Whitener's,about what happened that evening?A.Well, it would be both of your responsibility.After all, a man don't as-sume responsibility for somebody else.It is further noted that Gillum, as stated in his own testimony, allowed Whitenerno opportunity to explain the Perco difficulties and state his version of eventson the night of February 18, 1946. Instead, relying on his own observations inwhich as he admitted he had mistakenly supposed' that Whitener "operatedagainst a closed valve," and Tingle's statement, he called Whitener in only toannounce summarily that he was discharged.He rejected Whitener's correctstatement that he had acted on the matters relevant to the discharge underTingle's orders.The record contains no suggestion that Tingle was held ac-countable in any degree for mistakes found sufficiently serious to justify sum-mary discharge of an operator who had carried the heavy responsibilities ofoperating the cracking and Perco units for over 2 years.The undersigned findsthe attempted defense of this discharge inadequate and unconvincing.He findsthe true explanation in Whitener's union membership and activity.Whitener had been a union member prior to his employment with the Re-spondent.- As he testified be began "to talk to the boys about unionism andasked them if there was a union out there" immediately on his arrival.Hisfurther testimony is recorded as follows :The first year that I was there, there was no union activity that I knewof at the refinery. I talked to several of the boys about a union and thefirst I knew of a union or a union representative being here, Coon Sandersasked me one day here in town-he said, "Whitener would you join a CIOunion if we had one here?" I said, "I certainly would. That is what Ipreached ever since I have been here."He said "We have got a union repre-sentative here in town," and we visited thereon the street, and the unionrepresentative came up, a fellow named [Dan] Raeburn.We talked toRaeburn.Raeburn said a number of the boys signed up out there. I said,Gillum further testified as follows.That was the major one[mistake] and the other was the fact that the cracking unitwas in the condition it was in when it should have been operating smoothly because itwas already on stream and had carried on previously to that and with just a littleattention,it should have been running smoothly,while he was bringing this other on.It appears on the record that the difficulties to which Gillum referred in the cracking unitresulted from the presence of an excess amount of water in the salt settler. Since thismatter was admittedly of minor importance it is not dealt with in detail here.The recordshows that, when Whitener took over, the water intake at the hay tower was but 0 2percentWhitener took immediate steps to coirect this.He also inspected the saltsettler just befoie his shift ended and found everything in order.Gillum admitted thatthe fist laboratory test which revealed excess water did not reach the control room untilWhitener had been relievedExamination of the log sheets for a 60-day period beforeand afterWhitener's discharge disclosed nine instances of wide variances from normalwater content in the hay tower and salt settler. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARD"Well, I don't suppose you will have any difficulty signing me up therebecause I am already a member," and Coon Sanders and a fellow namedBobby Robbins-the next day they came to my house with Mr. Raeburn,and they brought their cards and I signed one, and at that time theseauthorization cards were turned over to Mr. RobbinsRobbins was a shift foreman.Within a clay or two Whitener heard rumorsthat Robbins had "done away with" the authorization cards. On questioningRobbins,Whitener was told by him, "They put so much pressureon me . . . Ihad to give the cards up"Raeburn subsequently came to Whitener's house andconferred with him about the problem of organizing the refineryWhitener, ashe testified, told him, "Raeburn, those boys out there, I think, want a union, . .I for one will see if we can't organize one."Whitener took authorization cardsand went around to the employees' homes soliciting signaturesRaeburn was alsoactive.After receiving the applications of a majority of the employees a petitionwas filed with the Board.2In accordance with it Consent Election Agreementan election was held on January 20, 1945Whitener and Raeburn representedthe Union in the pre-election conference held several days before the electionDenton and Alvin R Allison, counsel for the Respondent, represented the Com-panyWhitener also acted as Union observer at the election and signed thecertification on the conduct of the election and the tally of ballots thereafter.At the first meeting of the newly organized Local 504 in January 1946 lie waselected secretary-treasurer of Local 504. Ile still held that office at the timeof the hearing in this proceedingShortly after the election the Independentwas revived, and, as Whitener testified, Local 504 "lost a lot of our members toit."The Union held regular meetings twice a monthAs secretary, Whitenersent out postal cards announcing these meetings which he signed officiallyWhitener gave credited testimony that he sometimes made "a house to housecanvass of the boys and ask them to come out to meetings " In the first few daysof February, Local 504 held an open meetingWhitener testified of his pattici-pation in this meeting as follows:Well, I made the boys just as good a union talk or speech as I could thatnight.and tried to explain to them the manner in which we were trying to organizeand in which we tried to carry on our unionWhitener further testified that of six prospective members present, four signedauthorization cards.Various witnesses gave testimony indicating Gillum's attitude toward unionsin general and to the CIO in particular.Thus Buell Hurley, at the time a swingshift foreman, testified that about 2 weeks before the election he was discussingoperational problems with GillumGillum brought up the subject of the Unionsaying "that's the way lie saw it, if he stayed out there, lie would have to goAirDenton's way "Hurley replied that he guessed that was soGillum ex-plained how Denton "would go about getting rid of the CIO " Excerpts ftonrHurley's testimony at this point read,Mr. Gillum said that lie would pick one man off at a time if necessary, orshut the plant down for at least six months for repair work 'till he starvedthem all out.*aase"The Board's record show that the petition was filed on December 13, 1944, in Case16-R-1147. CONSUMERS COOPERATIVE REFINERY ASSOCIATION549Well, he said that he believed a company union would be best for that plant.23Hurley further testified as to an incident shortly before the election:Well, he [Gillum] came rushing up from the office, dashed in there ; we wereall busy at the desk at something, and he says "What do you know? Thatdamn Whitener is down there in the office with some CIO men."It was Hurley's testimony that about the middle of February 1345, i. e, some 3weeks after the election, Gillum asked him "if [he] knew a man out there didsomething every day lie could get fired for "Hurley answered, "certainly."Hisfurther testimony reads,I told him that as long as I stayed there that I wag going to do my work andmake a hand; if they wanted to run me off because I believed in organizedlabor, why, power to them.He slapped me in the back and says, "Old boy, you've got everything to loseand nothing to gain from here out "About 2 weeks later Gillum discussed the wages in the refinery with Hurley,and referred to employees Jess Cooke and Bobby Robbins as responsible for theunion movementHurley corrected this statement saying that employee R. LSanders had first broached the subject to him and introduced Raeburn as a rep-resentative of the Union.Rainey testified to an incident occurring about a month after the election.Gillum posted a notice requiring the employees to arrange trades in shifts throughhim.After posting the notice Gillum said to Head Tester Knapp, who was pres-ent, as Rainey testified, "He would see if the damn CIO would help the boysout on that."A few days later Rainey had occasion to consult with Gillum relative to anadvancement from part time laboratory work to full time. Gillum told him, illsubstance, that his CIO card was helping to mess him up and as long as he carrieditGillum proposed to aid in this process.Rainey replied that he proposed tocontinue carrying the cardA week or 10 days later, however, Rainey receivedthe coveted advancement.In March or April 1345, employee Otis V. Cash asked Gillum which union, thenewly reorganized Independent or the CIO, "would be best " Gillum replied,as Cash testified,He wasn't in a position to say, but he said lie didn't like the CIO and hesaid lie was going to do everything lie could to hinder it or keep it out.Well, he said he didn't think we'd do wrong by going with the Independentunion.Employee Henry Rosson testified that he overheard Gillum state to employeeA J Rice "that Whitener was the leader of this C I O. andliewas goingto get rid of him "Rosson further testified that Gillum said, "I'm going to breakup the daiun C. I O. if it's the last thing I ever do "Hurley testified that about a month before Whitener's discharge Gillum cameto him "near the flash chamber-east of the control rooms" and said, "I missed my21The record reflects that Gillum had been president of the Independent in the refineryin 1940 before lie became a supeivisory employee.788886-49-vol 77-36 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDchance last night . . . By not firing that damn Whitener for coking up that fur-nace, just didn't think of it in time." 24Gillum was asked what his consistent practice had been when employeesbroached questions concerning unionism to him.He replied,If they wanted my personal opinion, I would give it to them ; if it were some-thing that according to my position, that I didn't have any business saying,I wouldn't do it.He gave further explanation as follows :According to my understanding of management and labor a person super-vising personnel is not in a position to state, advise, or give advice on eitherhand concerning labor, but as far as a man's personal opinion is concerned,he was entitled to give it, so I merely meant by that that if something per-taining to the job, why, I wasn't in a position to say, and if they wanted toknow something about my own personal opinion, just me alone, I probablycould say so.Gillum, as Respondent's witness, denied most of the testimony of the fourwitnesses set forth above. In some cases he testified simply that he did notrecall the instances detailed.He admitted having a discussion about compara-tivewages paid in the Respondent's refinery and by its near competitors, asrelated by Hurley, but denied discussing unionismHe also recalled that a fur-nace had been coked up on Whitener's shift and that he had discussed the matterwith him.He dated the incident as having occurred, to the best of his recollec-tion, in December 1944.Accepting Gillum's denials is impossible on considera-tion of the specific and detailed testimony of these four witnesses given withevery appearance of verisimilitude and in convincing detail.The incidentsrelatedmake a consistent pattern and are mutually corroborative.Gillum'sdenials are accordingly rejected and the undersigned finds that the testimonyset forth above is substantially correctCertain incidents occurring immediately after Whitener's discharge have a sig-nificance here.When Tingle was summoned to Gillum's office on February 19,1946, he paused at Hurley's residence both when going and when returningHurley testified that on the first occasion Tingle announced that Gillum hadcalled him to the plant and when asked what was the matter, said, "Well, I amgoing after my check," and explained "they had a lot of trouble with the Percolast night."Hurley's testimony regarding the conversation when Tingle returnedis recorded as follows :Well, he told me that-I asked him if he got his check.He said, "No, notthis time," and then he explained to me that they were going to let Mr.Whitener go that afternoon, and told me to be sure and not-Mr. Dean livedtwo doors east of me at that time, told me to be sure and not- let Mr. Deanknow it before four o'clock.That is when Mr. Dean went on tower [tour],because they was liable to have trouble with the CIO if Mr. Dean found itout.Q. Did you discuss with him or did he tell you anything about his con-versation with Gillum?21The undersigned has considered the testimony of employee J B Raley relative to hear-mg Denton speaking over the telephone to an unidentified person and to overheaiing itconversation between Denton and Gillum concerning plans to oust Union adherentsBothDenton and Gillum denied that the testimony was correctNo weight has been given it inthe findings and iecommendations herein CONSUMERS COOPERATIVE REFINERY ASSOCIATION551A.He told me that he offered to take the blame, and he said Mr. Gillumtold him that he didn't see it that way this time.The undersigned credits this uncontroverted testimony by Hurley.On this sameday. as Whitener testified, he met Tingle in Levelland.After discussion relativetoWhitener's discharge Whitener asked the direct question, "Well, Stud, whydo you think they fired me?"Whitener's further testimony reads,He laughed and said, "Whitener, everybody knows what they fired you for,"so I asked him again, ... "what did you tell Fred?"He said ... "Wehad a little trouble out there and got some gasoline over in the fuel drum...Fred told me that is enough to fire anybody for, for getting gasoline inthe fuel drum." I asked Stud again-I said, "Stud, do you think that iswhat they fired me for?"He seemed to get pretty nervous and he said,"No, sir.Everybody knows what they fired you for. They didn't fire youfor that mix-up you had last night." I asked him a direct question, "Well,what do you think they fired me for?"He just kind of laughed and turnedaround and walked away,When first questioned about this conversation Tingle admitted that he talkedwith Whitener "in town," after the discharge.He stated that he didn't recallmuch of that conversation beyond that "we just discussed his being discharged."When asked if anything was said about the Union, he replied, "I don't recallanything being said about it."Later in his testimony Tingle admitted thatWhitener asked him whether he knew why he was discharged.He testified'thathe made no answer whatever to Whitener's inquiry.However, in Tingle's swornstatement given on March 13, 1946, i. e. less than a month after Whitener's dis-charge, the following excerpt appears :I reported the facts of my talk with Gillum as related above to Whitenerwhen I met him the next day in Leve]land.In the earlier part of the statement appears the statement :[Gillum] did not ask my opinion of whether Whitener was at fault. I did,however, tell Gillum that Whitener should have shut it down sooner. I feelthe only thing against Whitener in this incident is that he should have shutit down sooner or notified me sooner.On the same day that Tingle gave this statement, i. e. March 13, 1946, he had aconversation with employee Everet"T. Dean concerning which Dean gave thefollowing testimony :Well, we were just talking of Mr. Whitener being discharged and I told MrTingle that I didn't see any reason for him being discharged on account ofthe accident that was supposed to have happened there and the trouble withthe unit, and he said, well, he didn't either.He said that it wasn't partic-ularly of that accident.He thought it was more or less an accumulationof trouble on his shift, and I told him, I said, "Well, I don't think it was anaccumulation.I didn't think it was a damn thing but discrimination" andhe said, "Well, I believe that's about right"When questioned regarding the conversation with Dean, Tingle professed notto recall itWhen the record was quoted to him he testified, "I don't recallmaking that kind of a statement."However in his sworn statement made onthis same day, March 13, 1946, Tingle subscribed to the following statement. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDMy opinion is that the incident stated above was not the main reason forWhitener's discharge.It must have resulted from an accumulation of differ-ent things against Whitener including that incident when there was a furnaceexplosion about January 1.After consideration of the full record and the demeanor of witnesses Hurley,Whitener, Dean, and Tingle the undeisigned concludes and finds that the incidentsset forth above occurred substantially as related by Hurley, Whitener, and DeanTestimony of Tingle in conflict with that given by them is rejected.The record contains the following testimony relative to Whitener's generalability and performance as an operator :Operator Everet T. Dean, who acquired his experience for that position underWhitener's supervision, testified that, on the basis of his observation during 31/2years' employment at Itespondent's refinery, Whitener Ai as just as competent andefficient as any of the other operators.O.H. Harris was a shift foreman throughout 1945 and until about May of1946 when he succeeded Gillum as plant superintendent. It will be rememberedthat he gave Whitener his initial instruction for an operator's post.As shiftforeman he supervised Whitener's work as operator, in the rotation of shifts, for2 weeks of each 6 weeks period.Harris was on duty as shift foreman on the12 midnight to 8 a. in. shift on the night of February 18, 1946, and thus had per-sonal knowledge of the matters which led to Whitener's dischargeHarris testi-fied concerning Whitener, "With respect to the other operators we had at thattime, his ability was average." "About the same on the whole.He had hadsome more experience in thereto-cracking than some of the others."Shift Foreman Tingle testified that on the night of February 18, 1946, it washis opinion that Whitener was capable and qualified to bring in the Perco unit.Tingle further testified that lie had never had occasion prior to that date to makean adverse report on Whitener's performance as an operator.After consideration of the full record and the demeanor of the witnesses, theundersigned concludes and finds that the incidents relied on by the Respondentto justify Whitener's summary discharge are not convincing.Responsibility forthe furnace explosion rests on several employees, each of whom made seriousmistakes.Responsibility for the difficulties with the Perco unit on the afternoonshift of February 18, 1946, primarily rests with those employees who failed todiscover the stoppage in lines leading to the caustic scrubber. In this Whitenerwas not at fault.He was directed to bring in the unit when it was not "operationworthy " Failure to shut it down promptly when the gasoline level in thestabilizer rose to a dangerous height and gasoline passed into the fuel gas drumrestsmost heavily on Shift Foreman Tingle's shoulders.Looking beyond allcontroversy over minor matters, it is abundantly clear from the record that shut-ting down the unit waited on Tingle's orders. It could not be shut down untilhis approval was secured. It was shut down at once, as his own testimonyshows, when he gave the order.Gillum was responsible, on his own admissions, for the discharge.He testifiedthat the most important factor leading to Whitener's discharge was the failureto shut the unit down soon enough Such failure must, on this record, be ascribedto Tingle.t6Tingle was not disciplined. It necessarily follows that the summaryiiAn excerpt from Avhitenei's testimony reads,Q And the only point at which there was a diffeience of opinion betiseeu yourselfand the shift foreman sas with respect to when the unit should be brought downA That is right CONSUMERS COOPERATIVE REFINERY ASSOCIATION553discharge of Whitener amounted to discrimination in his hire and tenure ofemployment and the terms and conditions of his employment.Events occurring on the day of Whitener's discharge show that Tingle expectedto be held responsible for the difficulties encountered on the previous night.Whenhe learned that Whitener was to be punished with summary discharge, Tingleexpressed apprehension that the Union would cause trouble when that actionbecame known. Less than a month later he assented to Dean's forcefully ex-pressed opinion that the discharge was discriminatory.Such discrimination finds its motivation in Whitener's union membership andactivity.He was the most prominent official and protagonist of the Union.Hisunion activities brought him directly into contact with Respondent's officials atthe time of the Board election. It is clear, and undenied, that Gillum had suchknowledge before the discharge.Very shortly before his dismissal Whitener hadplayed a prominent role in a union meeting where he made a formal speech.Four employees signed application for membership cards that night.Whitener'sdischarge exactly fulfilled a policy expressed by Gillum to employees Hurley andCash and a threat implied in Gillum's statement relative to the coked up furnacemade to employee Hurley. It is found that Whitener's discharge was discrimina-tory and motivated by his union membership and activities 26It is found that the Respondent discharged L. L. Whitener on February 19,1946, because of his membership in and activities on behalf of the Union.Bythis act the Respondent discriminated in regard to his hire and tenure ofemployment and the terms and conditions of his employment and discouragedmembership in a labor union. By this discharge and the acts and statementsof Gillum set forth above, the Respondent interfered with, restrained, and coercedits employees in the exercise of rights guaranteed in Section 7 of the Act.C. The alleged discriminatory discharge of Henry J.RossonRossonhad two periods of employment with the RespondentAs to the firstno details were entered on the record beyond Rosson's credited testimony thatthe termination was due to his quitting.The second period began,as Rossontestified, "somewhere along in June" 1945 and ended with his discharge on May 13,1946, by Manager Denton. In both periods of employmentRosson's assignmentwas that of yard man or roustabout. Immediately on being rehired in June1945, he was assigned to work as a "valve man." This job involves cleaningvalves, disassembling them, replacing broken or defective parts, reassembling thevalves and replacing them in service or in reserveRosson, as he testified, hadhad "some" experiencein thiswork but "not too much."He was instructed inhis duties by V. J Ille, who was assistant to Yard Foreman Ira Thornton.Rosson joined the Union on April 8, 1946, as reference to his membership cardshowedThereafter he was active in soliciting memberships among the yard='The undersigned has considem ed various other mischances which Whitener encounteredduring his employment with the RespondentNo weight has been attached to these mat-ters since they are clearly afterthoughts placed in the record as justification for a dis-charge based on other grounds It is found that such incidents are normal happenings inrefinery employment with its attendant risksThe record contains other similar occur-rences for which other emplo.iees were responsibleIn these cases no disciplinary actionwas takenFor example, in December 1944, V. J Ille, who at the time was assistant tothe yard foreman, attempted to tighten a leaking staybolt in a heat exchanger which at thetime was under pressureAs Ille admitted in his testimony this was "bad practice def-initely "The stay bolt came out; gasoline followed it and a serious fire resultedThe inci-dent did not interrupt Ille's employment nor hinder his advancementWhen he gave histestimony he was superintendent of Respondent's refinery. 554DECISIONSOF NATIONALLABOR RELATIONS BOARDmen.The extent of his activity is indicated by excerpts from his testimonyreading,Well, I would talk to the [yard] boys and try to get them to join . . . toldthem I thought it was a good thing. I believed it would help us.Q. Tell us the extent to which you did that?A Oh, well, we just all would be working, you know, be all talking along.I'd just talk as I worked, you know.Q Did you do that frequently or only once in a while.A. Just once in a while, not all the time.Q. Did anyone else in the yard gang other than yourself try to get othersto join the Union that you know of?A.Well, yes, there was one or two.Q. Do you know whether they were as active urging others to belong asyou were?A Yes, there was one of them that really wanted them to join the union,all the boys.The incident directly leading to Rosson's discharge occurred on May 13, 1946.He had been assigned to clean up a block-off valve, described as a "4 inch alloychrome steel valve" costing from $275 to $300.The valve was badly coked upand in disassembling it Rosson had difficulty in separating the wedge from thestem.The face of the wedge is the effective surface in closing the valve. Rossonwas using a medium sized ball peen hammer and as he testified was peckinglightly on a little coke around the valve gate.While so engaged he was observedby Denton, who found The and suggested to him that he had bettergo and seewhat Rosson was doing. An excerpt from Denton's testimony explains his atti-tudeIt reads,Q.Were you displeased with the manner in which this valve was beingworked on or not?A.Well sit, I was displeased, and I have been that way a long time,because of the obstacles we had in front of us, to obtain parts and materials,to operate.Ille went into the yard and, as he testified, found Rosson "hammering on theface of a valve disc" in an effort "to break the wedge from the stem." Illestopped Rosson and directed him to cease work on the valve and return to generalyard work.' It was Ille's positive testimony that he had instructed Rosson, ashe had all employees working on valves, never to strike the face of a valve.Rosson, on the contrary, testified that he had not struck the face of the valveand that his methods used in cleaning the valve accorded with Ille's instructionsto him.He further stated that he had used similar methods in Ille's presencewithout incurring reprimands, even though parts of valves were broken by suchhandling and required replacement. It is agreed that the valve was not seriouslyinjured and that it was repaired and put back in service.After instructing Rosson to return to general yard work,29 Ille went to Dentonand told him, as his testimony and that of Denton substantially agree, that he27An excerpt from Ille's testimony,in point here,is recorded as followsWell in cases where the wedge is not stuck too tight,it is perfectly permissible tohammer on the upper portion of this wedge, lightly,with a hammer,but in a case ofthis kind, in which it was stuck very tight why, we usually burn this material outwith a torch therefore frees the wedge from the stem.2s Shetestified that he told Rosson "that if by now he did not know better than to ham-mer on the face of thewedge,to just let it alone,and I would get somebody that did knowwhat theywere doing." CONSUMERS COOPERATIVE REFINERY ASSOCIATION555couldn't use Rosson any more.Denton acted on this suggestion, called Rossonand said he couldn't use him longer.When Rosson asked why he was beingdischarged Denton explained that he couldn't have material mutilated.Rossonwas paid in full and accepted his dismissal without comment.Testimony in the record is severely in conflict as to whether Rosson in factdamaged the face of the valve.The undersigned finds it unnecessary to resolvethis conflict in view of his conclusion that the Board has failed to sustain theburden of proof and to show that the Respondent had knowledge of Rosson'sunion membership and activity.Both Ille and Denton positively denied suchknowledge.Rosson was a member of the Union for a period of but little overa month.His union activities, as described in his own testimony, were veryquietly carried on and other employees in the yard were more prominentin unionactivities than was he.There is thus no basis in the record for a reasonableinference that the Respondent possessed knowledge of Rosson's union activities.After consideration' of the record and the demeanor of the witnesses, the under-signed concludes and finds that the Board has not proven that Rosson was dis-charged because of his union membership and activities.Accordingly, it will berecommended that so much of the complaint as advances this allegation bedismissed.-D. Further alleged interference, restraint, and coercionGuadalupe Cobarubia, as he testified, was hired at Respondent's plant some 3or 4 months before the Board election.He testified that about a month 29 beforethe election he had occasion to call on Alvin R Allison, an attorney and generalpractitioner who represented the Respondent at the time of the representationproceeding before the Board and later before N. W. L. B.After finishing theirbusiness, as Cobarubia testified, Allison asked him if he belonged to the C. I. 0.Cobarubia denied that he did.His further testimony reads, "He said, Well don'tbelong the C. I. 0, don't fool to C. I. 0., and maybe you going to lose your work."Employee Victor Valdez testified that Allison came to him at 1: 00 or 2: 00 p.m. about 2 weeks before the election, while he was working in the refinery yard,and suggested that he wanted to see him at 3: 00 p. m.When Valdez demurred onthe ground that he did not leave shift until 5: 00 p. m , Allison, as Valdez testified,suggested that he was "pretty sure" Valdez could get excused on requesting it atthe office.Valdez further testified that he made such a request stating only thathe had "a very important business talk out here in town," and was thereuponexcused.At Allison's office, as Valdez's testimony continues, the first conver-sation pertainedto Cobarubia's businesswith Allison.Valdez, then taxed Allisonto disclose the real purpose for which Allison had called him from his employ-ment.Allison then inquired if Valdez had joined the C. I. 0.Valdez stated thathe "didn't sign for either one."Allison then said, as Valdez' testimony reads,"He told me if I was to sign on the C. I. 0, it mentions only yes, that they wouldshut the refinery down."Further Valdez testified that Allison showed him aballot for the Board election. and instructed him how to vote "No"A former employee of the Respondent, Pablo Valdez, and his stepfather, Fran-cisco Reyna, an employee,testified that Allison came to their house at night.Reyna set the time at 9 to 10 p. m. Valdez and Reyna agreed in testifying thatAllison asked them to ride in his car.Valdez mentioned no one else as presentand stated that Allison, speaking "some in Spanish and some in English" told29Cobarubia variously stated this period as 3 weeks,a month, and "a couple of months." 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDReyna that if he voted for the C. I O. itwouldtake his work away,while "ifhe wouldn't vote . . . they would raise him a dime, I believe,an hour."Valdeztestified that Reyna spoke very little English.Reyna testified that Allison was accompanied by a chauffeur"Huck," identi-fied as C. C. Huckabee,a treater at Respondent's refinery.Reyna dated thisepisode as occurring"about 2 weeks after the election."Testifying through aninterpreter,as had Pablo Valdez, Reyna stated that Allison told him not towork at the plant unless he would agree to stay out of the C. I. O.He furtherthreatened,as Reyna testified,that if this warning were not heeded he "wouldkick [his] breeches off" or "kick him until he had cleaned his shoes."Reyna'sfurther testimony is recorded as follows :Q. Did Mr. Allison say anything about your wages?A. Yes Sir.Q.What did he say?A.Mr. Allison told me, "if you don't join the Union that I would get adime more, and that always worked."Reyna gaveconfusedtestimony in answer to the question whether Allisontalked to him direct.He first answeredaffirmatively ;then that Pablo Valdezaided in the alleged conversationFinallyhe stated thatAllison talked to himin English.The undersigned finds various inconsistencies in the testimony of these fourwitnesses.At thetime set by Cobarubia,the Union membership campaign washardlyeffective enough to furnish a basis for the warning ascribed to Allison.Victor Valdez' storyof Allisoncalling him toAllison's office before the end of hi*shift is inherently improbable.Much simpler methods would have sufficed. Itishighly improbable that an official Board ballot could have been in Allison'spossession, 2 weeks before the election.Valdez testified that in response toAllison's alleged question he had replied that the had"signed to neither one."The reference supposedly is to the Union and to the Independent.It is clearthat the second organization was not revived until considerably after the allegedconversation between Allisonand VictorValdez.The testimonyof Pablo Valdezand Reyna does not agree as to the occupants of the car; the language allegedlyspoken by Allison ; nor in the quoted statements ascribed to Allison.In additionthe undersigned was unfavorably impressed with the demeanor of these wit-nesses.Their testimony and demeanor suggested the presentation of an airaugedstory rather than reference to events previously witnessed and participated inand to conversation heard and shared in at a prior date. Allison,who specificallydenied the language and actions ascribed to him by these witnesses,was a forth-right and ready witness,whose memory of events was clear and whose testimonywas convincing.At all times when referenceto documentaryproof was possible,his testimony was found accurate.In this state of the record the undersigned has rejected the testimony ofGuadalupe Cobarubia,Victor Valdez,Pablo Valdez,and Francisco Reyna and hascredited the denial of their allegations recorded in the testimony of Allison.E. The refusal to bargain collectively1.The appropriate unit and the Union's majority status thereinThere is no dispute as to the appropriate unit. It was defined in the consent -election agreement executed on January 16, as amended on January 19, 1945,as follows : CONSUMERS COOPERATIVE REFINERY ASSOCIATION557Maintenance, production, laboratory, plant protection, bulk sales and load-ing rack employees 90 except for yard foreman, shift foreman, superintendentsand office employees.An election was held under the supervision of the Board on January 20, 1945.The Tally of Ballots shows that of 49 eligible voters, 34 cast votes for the Unionand 25 against.Accordingly the Regional Director for the Sixteenth Regionissued hisConsent Determination of Representatives on February 6, 1945,finding and determiningthat the Union was the exclusive representative of allemployees in the defined unit .^ In this proceeding the company named in thecaption was Motor Fuels Corporation.The Respondent in the instant proceed-ing purchased the refinery at a date not definitely fixed in the record but laterthan the Board's certification. The Respondent accepts the result of the election,and assumed the obligation imposed by the certification. It raised no question inproceedings before N. W. L B, nor during the hearing in the instant proceeding,as to the validity of this election and its responsibilities under the certification.Accordingly, the undersigned finds that the Union has at all times since January20, 1945, been the statutory representative of Respondent's employees withinthe above-defined unit which the undersigned finds to be appropriate.2.The refusal to bargainThe Union made an early request by telephone of the Respondent for a con-ference toinitate collective bargaining.On or about February 13, 1945, a firstmeeting was heldManager Denton and Attorney Alvin R. Allison representedthe Respondent; C Massengale, project director for the Union, and a committeeof three employees: Carl Dotson, L R Muiray, and R. L. Sanders, appeared forthe UnionAt this first meeting the Union submitted a copy of its "standardagreement"as a basis for discussionThis was a rather elaborate and lengthydocument comprising IS articles. It was mutually agreed that the Respondentshould be given time for its perusal and study and the parties shortly separatedWithin a few clays the parties met againand begandiscussion of the proposedcontract, article by article.After several meetings for discussion had resultedin little progress toward agreement, the Union arranged for the attendance ofFederal Commissionerof ConciliationCharles E.Young at ascheduled meet-ing on February 27, 1945Soonthereafter the Respondent submitted a counter-proposal in the form of a contract but briefer and simpler in provisions andstatement than the Union's. original proposals.Young fell ill and was replacedby CommissionerEthan A. Walker on March 13, 1945.Walker became convincedthat the conferees would not be able to reach agreement in direct negotiationsand arranged that the dispute be certified to N. W. L B on April 10, 19455Apanel hearing, of which a stenographic report was taken, was held on May 16 to17, 1945.22Preparatory to this hearing the Respondent under date of May 5,1945, presented a statement of its position to the Director of NW. L B.'s Dis-putes Division.At the hearing, Massengale stated the Union's contentions.Onmost issuesAllison spoke for the RespondentDenton, however, assumed theburden of stating Respondent's position on Wage Rates and Job Classifications.si In the oiiginal agreement bulk sales and loading rack employees were excludedTheagreement was later amended to include them.31This was Case 16-R-1147.12Denton,Allison, Dotson,and Murray appeared as witnesses.None of them could fur-nish an exact statement of the piogiess of negotiation.Only the first confeience was dated.The dates given for the appearance of the Federal Conciliators are taken from the steno-graphic repoit of the N W L B panel hearing 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn June G, 1945, the Panel board presented its Report and RecommendationsPerusal of these documents, all of which follow the Union's 1S articles as anoutline, discloses that the parties were in agreement on but three of these articles.These were of minor significance: on hazards of the industry and inspection ofequipment: on abstention from strikes or lockouts; and that an adverse decisionby a court as to any article in the contract should not affect the validity of theremaining articles.There was but slight dissent by the Respondent to theUnion's desire to include a clause providing that no supervisor should discriminateagainst an employee because of his Union activities.On such important issuesas hours of work, seniority, wages and job classifications, vacations, unionsecurity, and grievance procedure and arbitration, the parties were in wide dis-agreement.After careful reading and consideration of these documents theundersigned concludes and finds that an impasse had been reached. In general,the Union insisted on the provisions set out in its agreementsThe Respondentcontended that for a first contract in a small refinery these provisions were need-lessly complex and burdensomeIt insisted that its wage scale was fixed bywartime regulations and that a vacation plan was impractical, considering thescarcity of competent labor, and was an unpatriotic suggestion for a plant pro-ducing an article of prime necessity for the war effort. Its representatives alsoasserted that special consideration was due to the fact that "not another refineryin the United States operates and uses Slaughter Pool Crude oil" exclusively.This oil was described as sour crude very high in salt and sulphur content andcontaining corrosive elements destructive to tubes and containers.Thus costsof production were high.Both the Union and the Respondent submitted exceptions to the Panel Board'sReport and Recommendation.Thereafter, on September 28, 1945, the DisputesDivision of N. W. L. B. issued its Directive Order. This covered all points indispute and provided in most cases a proposed section for incorporation in acontract.Again both parties filed objections.A supplementary hearing cover-ing wage classifications, rates, and the problem of shift differentials was heldbefore a Hearing Officer on November 29, 1945.The Disputes Division issued asecond directive covering these subjects on December 20, 1945.To this both theRespondent and the Union entered objections.After the Directive of September 28, C. A. Partin, international representativeof the Union, and one of its representatives of record in the instant proceeding,on October 19, 1945, wrote to Denton requesting a conference to carry out themandates of N. W. L. B. Denton replied to Partin under date of October 24,1945, stating that the Respondent had again appealed and that consequentlylie did not feel that anything would be gained by a conference.He expressedwillingness to discuss with Union representatives "any matters of a pertinentnature."At about this time also Dotson accosted Denton in the plant and asked for ameeting to discuss wages.The Directive had stated:The Board declines to pass upon the issue of "Wage Rates and Classification"at this time and refers such issues back to the parties for further negotiations.N.W. L. B., instructed that the parties report back on these matters within 30days.It was Dotson's credited testimony that Denton replied to his request:No, there is no use of that. I have made an appeal on that. The WarLabor Board went far beyond the Panel Board hearing in Lubbock"33Denton on being questioned about Dotson's testimony testified only that he did notrecall sucha conversation. CONSUMERS COOPERATIVE REFINERY ASSOCIATION559On January 3, 1946, Denton wrote to the Union calling attention to the factthat the N. W. L. B. directive of September 28, 1945, "set the period of agreementfor 1 year or until February 6, 1946, and each year thereafter unless writtennotice of cancellation" was duly given.Since the Respondent's appeals had notbeen adjudicated he concluded that N. W. L. B.'s "directives are not in effect "However Denton served notice that "such contract, if any, is considered canceled"by the Respondent.The Union replied on January 21, 1946, through its DistrictDirector,W. R. Paara, asking for a meeting "for the purpose of amending orrenegotiating the present agreement in that it may serve both parties satis-factorily."Denton on February 4, 1946, acknowledged receipt of this letter andstated, "It is the desire of the Company to stand on its notification as stated."On February 7, 1946, the Executive Director of N. W. L. B. notified the Re-spondent that with the termination of the existence of N. W. L. B. the disputefunctions had also been terminated and that in consequence, Respondent's appealscould not be handled.The Board contended at the hearing that the Respondent manifested bad faithin failing to reach agreement with the Union in direct negotiation and duringthe prolonged proceeding before N. W. L. B. In oral argument before the under-cigned, Board's counsel said, 'The evidence shows clearly that the Respondent resorted to the appellatepractices, procedures, rather, of the War Labor Board, for the sole purposeof avoiding its duty of bargaining with the Union, and honestly seek[ing]to reach an agreement.The undersigned finds no merit in this contention. It is clear that the Unionheld as tenaciously and unyieldingly to the provision of its standard agreementas Respondent did to its contrary viewpoint.The bringing in of Federal con-ciliators and resort to the procedure of N. W. L. B. were at the Union's instance.Each statement of objections and appeal by the Respondent, was paralleled bysimilar action by the Union.Having appealed to N. W L. B, the Union must bewilling to abide by the final result attained there and cannot be heard to complainif this Board's procedures proved lengthy.The Respondent contends that events occurring later than 1 year after theBoard's certification are not relevant to the issues in this proceeding.Re-spondent's counsel objected to such matters being entered on the record34 Itsletter of January 3, 1946, to the Union quoted above indicates that it felt relievedof obligations under the Board's certification after a year had passed.Thisposition of the Respondent is clearly erroneous under the Board's policies asclearly enunciated in theAllts-Chalmerscase 'The Board there said.From the standpoint of stable labor relations, it is undesirable to penalizea certified bargaining representative for unavoidable delays consequent uponits voluntary acceptance of orderly procedures established by governmentalauthority for the adjustment of differences with an employer.To charge acertified bargaining representative with such delays would have the effectof discouraging resort to such orderly procedures and promoting industrialstrife and unrest which the Act was designed to avoid.34Respondent's objectionreads,"We object to anything that occurred after Febinary 6,1946, that being the contract year."31 50N.L R B 306, at 312. 560This policy since its enunciation has been consistently applied in numerousBoard decisions 36 and is decisive of this issue here. It is found that Respondentwas in error in believing that its obligation ceased after the passage of a yearand that by declining on February 4, 1946, to meet the Union's representativesfor further negotiation it refused to bargain collectively within themeaning ofSection S (5) of the ActThe Board further contends, and correctly, that certain unilateral actionsby the Respondent for the most part subsequent to the proceedings beforeN.W. L B. are in derogation of Section 8 (5) of the Act. The facts are not indispute.They are freely admitted in Denton's testimony who evidently relied,in part, on Respondent's belief that it had no obligation under the Board certifi-cation after the lapse of the year.Respondent posted a notice of a general wage increase, a reduction of hours,and a vacation program immediately after V-J DayThese concessions becameeffective on September 2, 1945The notice stated, "These above described ratechanges, vacations being granted and the return to 46 hour week are voluntaryacts made by the company without any advice being requested or given by anygovernmental agency "Denton testified that the action was taken withoutconsultation with the Union or advising its representatives of the proposed action.On November 13, 1945, a second wage increase was granted by the Respondent.A third increase "for the purpose of trying to offset the increased cost of livingthat has occurred in the last few months," became effective on August 16, 1946.In each case there was no reference to the Union as the employees' statutoryrepresentative.Denton testified and the undersigned finds that late in 1946, about November,the Respondent's manager discussed matters relative to wages and other con-ditions of work with a committee of five employees.37 It was Denton's testimonythat he "was advised [the committee] represented the employees of the plant" andthat he was aware the employees were not C I O. members. Denton had threemeetings with this committeeHe was asked for an increase in wages, theprivilege of purchasing gasoline at bulk station prices, of purchasing clothingthrough Respondent's warehouse at cost, and for the installation of a bonus30 See e g.Matter of Kennecott Copper Corporation,51 N L R B 1]40 ,Matter ofAluminum Company of America,53 N L. R B 593,Matter of Taylor Forge it Pipe Works,58 N L R 11 1375,Matter of Amer ,can-Marsh Pumps, Inc,59 N L it. B 1084;Matterof Brown Shoe Company, Inc,60 N L. it.B 620,Matter of Aluminum Company ofAmerica,58 N L R B 24.Matter of Craddock-TerryShoeCorp,67 N. L R B. 105 ,Matter of Gatke Corporation,69 N L R B. 333In the last-named decision under conditions closely analogousto those inthe instantpioceeding, the Board found refusal to bargain and said at page 335We believe that the situationherein isone in which the principles laid down in theAllis-Chalmerscase should be appliedAlthougha considerableperiod haselapsedsince its cei tification, the Union, while exercising (Inc diligence, has been unable tosecure for the employees in the unit that it represents the full benefits of collectivebargaining because of a resort to the orderly procedures of the War Labor Board37Denton named asmembersof the Committee Jess Cooke, and employees Welch.Sclimidley, and MorganHe could only recall that the fifth man was called "Bill."Dotsontestified that he had knowledge that none of these men were UnionmembersIn the Bookof Exhibits, compiled at the Panel Hearing, a document introduced by the Respondent is aphotostatic copy of a petition addressed to the NW Ti B by the Independent Thisdocument is undated but refeis to the Respondent under the name of Motor Fuels Corpora-tion.Hence it isearlier than the middle of March 1945It is signed,among others, byJ. I. Cooke, H J. Welch, and E D Morgan. Welch and Morganalso signedanothei docu-ment preparedat a meetingof the Independenton March21, 1945.This documentreferredto the Companyas ConsumersCooperative Refinery Association. CONSUMERS COOPERATIVE REFINERY ASSOCIATION561plan.After reference to "management"Denton announced that the requestpertaining to the purchase of gasoline and clothing and for the installation of abonus plan had been granted.The bonus plan was effective for the year 1947and a notice setting forth its provisions was posted under date of January 25, 1947.After consideration of the full record and the demeanor of the witnesses, theundersigned concludes and finds that the Respondent by unilaterally grantingwage increases and changing other conditions of employment on September 2and November 13, 1945, and on August 16, 1946; by declining to negotiate withUnion representatives on February 4, 1946; and by conferring,on or about Novem-ber 1946, with a committee not representative of the statutory representative ofthe employees concerning matters properly incident to collective bargaining, theRespondent has failed and refused to bargain collectively within the meaning ofSection 8 (5) of the Act.By these acts it has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 ofthe ActIV TIIE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of Respondent described in Section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, the undersigned will recommend that it cease and desist therefrom andtake certain affirmative action found necessary to effectuate the policies of theActIt has been found that the Respondent discharged L. L. Whitener on February19, 1946, and thereafter refused to reinstate him because of his Union activities,thus unlawfully discriminating in regard to his hire and tenure of employmentand the terms and conditions of his employment. It will accordingly be recom-mended that the Respondent be ordered to offer hint immediate and full rein-statement to his former or a substantially equivalent position' without preju-dice to his seniority or other'rights and privileges. It will be further recom-mended that the Respondent make hiin whole for any loss of pay he may havesuffered by reason of the Respondent's discriminatory action, by payment to himof a suin of money equal to the amount he norinally would have earned as wagesfrom the date of the discriminatory discharge to the date of the Respondent'soffer of reinstatement, less his net earnings during said period."The undersigned having found that on September 2, 1945, and at various datesthereafter, the Respondent refused to bargain collectively with the Union as theexclusive representative of the Respondent's employees within an appropriate,bargaining unit, although the Union on these dates was the statutory represen-tative of the employees for the purposes of collective bargaining, it will accord-38 Inaccordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position" is intended to mean `former position whereverpossible. but if such position is no longer in existence,then toa substantially equivalentposition."SeeMatter of The Chase National Bank of the City of NewYork,San Juan,PuertoRico,Branch,65 N. L. R B. 827.39Matter of Crossett Lumber Co ,8 N L R B 440,497-498 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDingly be recommended that the Respondent be ordered to bargain collectively withthe Union.Respondent's discharge of Whitener for his participation in union activityand its refusal to bargain with the Union being offenses which strike at the heartof the Act, ° the undersigned is convinced that such unfair labor practices arepotentially related to the other unfair labor practices proscribed by the Act, andthat danger of their commission in the future is to be anticipated from the Respond-ent's proven past offenses. In order therefore, to make effective the inter-dependent guarantees of Section 7 of the Act, the undersigned will recommendthat the Respondent be ordered to cease and desist from in any manner infringingupon the rights of the employees which are protected by the Act.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following :CONcrusToNs OF LAW1OilWorkers International Union, affiliated with the Congress of IndustrialOrganizations, is a labor organization within the meaning of Section 2 (5) ofthe Act.2.By discriminating in regard to the hire and tenure of employment and theterms and conditions of employment of L. L Whitener, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning ofSection S (3) of the Act.3All production, maintenance, laboratory, bulk sales department, loadingrack and plant-protection employees of Respondent employed at its Levellandplant, exclusive of office employees, yard foremen, shift foremen and super-intendents, constitute an appropriate unit for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.4.OilWorkers International Union, C I 0, was on January 20, 1945, andat all times thereafter has been, the exclusive representative of all employeesin the aforesaid unit for the purposes of collective bargaining with respect torates of pay, hours, wages, or other conditions of employment, within the mean-ing of Section 9 (a) of the Act.5.By refusing to bargain collectively with the Union on September 2, 1945,and subsequent dates, as stated above, as the exclusive representative of itsemployees in the above-described unit, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section S (5) of theAct.6.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section S (1)of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting,commerce within the meaning of Section 2 (6) and (7) of the Act.S.The Respondent has not engaged in unfair labor practices by the dischargeof H. J Rosson on May 13, 1945RECOMMENDATIONSOn the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the Respondent, Consumers Cooperative RefineryAssociation, its officers, agents, successors, officials, and assigns shall:a°N L R B vEntwistle ltanufacturmnqCo , 120 F (2d) 532, 536 (C C A 4) CONSUMERS COOPERATIVE REFINERY ASSOCIATION5631.Cease and desist from :(a)Discouraging membership in Oil Workers International Union, C I 0,or any other labor organization, by discriminating in regard to the hire andtenure of employment or any terms or conditions of employment of its employees ;(b)Refusing to bargain collectively with the Union as the exclusive repre-sentative of all production, maintenance, laboratory, bulk sales department,loading rack and plant-protection employees of Respondent employed at itsLevelland plant, exclusive of office employees, yard foremen, shift foremen, andsuperintendents;(c) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the rights to self-organization, to form, join, or assistOilWorkers International Union, C. I. 0., or any other labor organization, tobargain collectively through representatives of their own choosing and to engagein concerted activities for the purpose of collective bargaining or other mutualaid or protection as guaranteed in Section 7 of the Act.2.Taker the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to L. L Whitener immediate and full reinstatement to his formeror a substantially equivalent position, without prejudice to his seniority or otherrights and privileges ;(b)Make whole L. L. Whitener for any loss of pay he may have suffered byreason of Respondent's discriminatory action against him;(c)Upon request, bargain collectively with Oil Workers International Union;C. I. 0., as the exclusive representative of all production, maintenance, labora-tory, bulk sales department, loading rack and plant-protection employees of Re-spondent employed at its Levelland plant, exclusive of office employees, yardforemen, shift foremen, and superintendents, and if an understanding is reached,embody such understanding in a signed agreement ;(d)Post at its refinery in Levelland, Texas, copies of the notice attached here-to marked "Appendix A " Copies of said notice, to be furnished by the RegionalDirector for the Sixteenth Region, after being signed by the Respondent's repre-sentative, shall be posted immediately by the Respondent upon receipt thereofand maintained by it for sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material ;(e)Notify the Regional Director for the Sixteenth Region in writing, withinten (10) (lays from the date of the receipt of this Intermediate Report, whatsteps the Responde.t has taken to comply herewithIt is further recommended that unless on or before ten (10) days from thedate of the receipt of this Intermediate Report, the Respondent notifies theRegional Director in writing that it will comply with the foregoing recommen-dations, the National Labor Relations Board issue an order requiring the Re-spondent to take the action aforesaid.It is further recommended that the complaint be dismissed insofar as italleges that the Respondent discriminatorily discharged H J. Rosson.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of service of.the order transferring the case to the Board, pursuant to Section 203.38 of saidRules and Regulations, file with the Board, Rochambeau Building, Washington25, D C., an original and four copies of a statement in writing setting forth such 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDexceptions to the Intermediate Report or to any other part of the record or pro-ceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof; andany party or counsel for the Board may, within the same period, file an originaland four copies of a brief in support of the Intermediate Report. Immediatelyupon the filing of such statements of exceptions and/or briefs, the party or counselfor the Board filing the same shall serve a copy thereof upon each of the otherparties and shall file a copy with the Regional Director.Proof of service on theother parties of all papers filed with the Board shall be promptly made as re-quired by Section 203.65.As further provided in said Section 203 39, shouldany party desire permission to argue orally before the Board, request thereformust be made in writing to the Board within ten (10) days from the date ofservice of the order transferring the case to the Board.CHARLES E. PERSONS,Dated May 20, 1947.Trial Examiner.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations ofo Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganisations, to join or assist OII. WORKERS INTERNATIONAL UNION, CIO, orany other labor organization, to bargain collectively through representativesof their bwn choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.WE WILL OFFER to the employee named below immediate and full rein-statement to his former or substantially equivalent position without preju-dice to any seniority or other rights and privileges previously enjoyed, andmake him whole for any loss of pay suffered as a result of the discriminationL L. WHITENERWE WILLBARGAIN collectively upon request with the above-named unionas the exclusive representative of all employees in the bargaining unit de-scribed herein with respect to rates of pay, hours of employment or otherconditions of employment,and if an understanding is reached,embody suchunderstanding in a signed agreement.The bargaining unit is :All production,maintenance,laboratory,bulk sales department, loadingrack, and plant protection employees,employed at our Levelland plant,exclusive of office employees,yard foremen,shift foremen,and superin-tendents.All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment against anyemployee because of membership in or activity on behalf of any such labororganization.CONSUMERS COOPERATIVE REFINERY ASSOCIATION,Employer.By ---------------------------------------------------(Representative)(Title)Dated-------------------- CONSUMERS COOPERATIVE REFINERY ASSOCIATION565NOTE.-Any of the above-named employees presently serving in the armed forcesof the United States will be offered full reinstatement upon application in accord-ance with the Selective Service Act after discharge from the armed forces.This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.788886-49-vol 77-37